           Case 3:18-cv-00282-MMD-CLB Document 90 Filed 03/30/20 Page 1 of 3


 1   AARON D. FORD
      Attorney General
 2   PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, NV 89701-4717
 5   Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
 6
     Attorneys for Defendants
 7   Sonya Carrillo, Frank Dreesen, Philip Gang,
     William Gittere, Steve Green, Judith Hebert, Jerry Howell,
 8   Michael Minev, Ronald Oliver, William Reubart,
     Bonnie Swadling, Devlin Thompson,
 9   Harold Wickham and Brian Williams

10                                   UNITED STATES DISTRICT COURT

11                                          DISTRICT OF NEVADA

12   NATHANIEL WILLIAMS,
                                                                   Case No. 3:18-cv-00282-MMD-CLB
13                          Plaintiff,
                                                              UNOPPOSED MOTION FOR EXTENSION
14   v.                                                          OF TIME TO ANSWER FOURTH-
                                                                    AMENDED COMPLAINT
15   WILLIAM GITTERE, et al.,                                            (First Request)

16                          Defendants.

17            Defendants, Sonya Carrillo, Frank Dreesen, Philip Gang, William Gittere, Steve Green, Judith
18   Hebert, Jerry Howell, Michael Minev, Ronald Oliver, William Reubart, Bonnie Swadling, Devlin
19   Thompson, Harold Wickham and Brian Williams, by and through counsel, Aaron D. Ford, Attorney
20   General of the State of Nevada and Peter E. Dunkley, Deputy Attorney General, hereby submit this
21   Motion for Extension of Time to Respond to Plaintiff’s Fourth Amended Complaint (ECF No. 88).
22   This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of
23   Points and Authorities, and all papers and pleadings on file in this action.

24                               MEMORANDUM OF POINTS AND AUTHORITIES
25   I.       ARGUMENT

26            Defendants respectfully requests a four (4) day extension of time out from the current deadline

27   of March 30, 2020, to Answer the Fourth Amended Complaint (4AC) (ECF No. 88).

28   ///


                                                          1
        Case 3:18-cv-00282-MMD-CLB Document 90 Filed 03/30/20 Page 2 of 3


 1          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

 2                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
 3                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
 4                  party failed to act because of excusable neglect.
 5          Defendants’ request is unopposed1 and timely and its nature will not hinder or prejudice

 6   Plaintiff’s case, but will allow for accurate responses to Plaintiff’s voluminous 4AC, weighing in at 34

 7   pages, containing 13 counts alleged against 33 separate defendants.

 8          In this case, there is good cause for the extension due to the Office of Attorney General’s (OAG)

 9   efforts to determine the status of representation of the many newly named defendants, as well as the

10   OAG’s administrative adjustments related to COVID-19. The new deadline would be April 3, 2020.

11   Defendants’ request is timely and, if granted, will not hinder or prejudice Plaintiff’s case.

12          For these reasons, Defendants respectfully request a four (4) day extension of time from the

13   current deadline to respond to Plaintiff’s 4AC, with the new deadline of April 3, 2020.

14          DATED this 30th day of March 2020.

15                                                 AARON D. FORD
                                                   Attorney General
16
                                                   By:     /s/ Peter E. Dunkley
17                                                         PETER E. DUNKLEY, Bar No. 11110
                                                           Deputy Attorney General
18
                                                           Attorneys for Defendants
19

20
     IT IS SO ORDERED:
21

22
     __________________________________
23   UNITED STATES MAGISTRATE JUDGE
24
              March 31, 2020
     DATED: _________________
25

26

27

28
            1
              On March 27, 2020, the undersigned conferred with Kerry Doyle, Esq., who graciously agreed
     not to oppose the request.
                                                     2
        Case 3:18-cv-00282-MMD-CLB Document 90 Filed 03/30/20 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE
 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
 3   on this 30th day of March, 2020, I caused a copy of the foregoing, UNOPPOSED MOTION FOR
 4   EXTENSION OF TIME TO ANSWER FOURTH-AMENDED COMPLAINT (First Request), to
 5   be served, by U.S. District Court CM/ECF Electronic Filing on the following:
 6   Kerry S. Doyle, Esq.
     Doyle Law Office, PLLC.
 7   4600 Kietzke Lane, Suite I-207
     Reno, NV 89502
 8

 9
10
                                                           /s/ Caitie Collins
11                                                         An employee of the
                                                           Office of the Attorney General
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


                                                       3
